DISMISS; Opinion Filed May 30, 2013.




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00099-CR

                         ROBERT CLYDE MCMILLEN, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-59889-Y

                              MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Lang
       Robert Clyde McMillen pleaded guilty to felony theft.         See TEX. PEN. CODE ANN.

§ 31.03(e)(4)(D) (West Supp. 2012). Pursuant to a plea agreement, the trial court assessed

punishment at ten months’ confinement in a state jail and a $1,500 fine. Appellant waived his

right to appeal in conjunction with the plea agreement. See Blanco v. State, 18 S.W.3d 218,

219–20 (Tex. Crim. App. 2000). The trial court certified that appellant does not have the right to

appeal. See TEX. R. APP. P. 25.2(d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).

We dismiss the appeal for want of jurisdiction.


                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE

Do Not Publish
TEX. R. APP. P. 47
130099F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ROBERT CLYDE MCMILLEN, Appellant                     On Appeal from the Criminal District Court
                                                     No. 7, Dallas County, Texas
No. 05-13-00099-CR        V.                         Trial Court Cause No. F12-59889-Y.
                                                     Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                         Myers and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 30th day of May, 2013.




                                                     /Douglas S. Lang/
                                                     DOUGLAS S. LANG
                                                     JUSTICE




130099.op.docx                                 –2–